 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDS & K Electric,Inc.andLocalUnion No. 716,Inter-national'Brotherhood of ElectricalWorkers; AFL-CIO. Case 23-CA-5819October 15, 1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn May 26, 1976, Administrative Law Judge Rob-ertE.Mullin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions,and the General Counsel filed a brief in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings' 2 andconclusions of the-Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders-that the Respondent, S & K Electric, Inc.,Houston, Texas, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.iThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products, Inc,91NLRB 544 (1950), enfd 188 F.2d 362 (C.A 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 Since we are adopting the Administrative Law Judge's finding and con-clusions on the merits, we find it unnecessary to pass on his finding thatsummary judgment should be granted.DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: This casewas heard on March 3 and 4, 1976, in Houston, Texas,pursuant to charges duly filed and served,' and a com-iThe original charge was filed on October24, 1975,an amended chargeplaint issued' on December 12, 1975. The complaint, asamended at the opening of the hearing; presents questionsas to whether Respondent violated Section 8(a)(1) and (3)of the National Labor Relations Act, as amended. In itsanswer Respondent conceded certain facts with respect toits business operations, but it denied all allegations that ithad committed any unfair labor practices.At the hearing, the General "Counsel was represented bycounsel. The Respondent was represented by its presidentand its secretary-treasurer? All parties were given full op-portunity to examine and cross-examine witnesses, and tofile briefs. The parties waived oral argument. On April 2,1976, both the General Counsel and Respondent submittedbriefs.Upon the entire record in the case, including the briefsof counsel and the parties, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe-Respondent, a Texas corporation, with its principaloffice and place of business at Houston, Texas, is engagedin 'the business of electrical construction, repair, and main-tenance. During the 12 months preceding issuance of "thecomplaint, a representative period, Respondent sold goodsand performed services for customers within that State inan amount in excess of $50,000, each of which customersannually had direct interstate sales and purchases of goodsand products which exceeded $50,000.annually. During thesame period, Respondent purchased, goods and materialsvalued in excess of $50,000 which originated, outside theState of Texas and which were received by Respondentwithin that State. Upon the foregoing facts, Respondentconcedes and it is now found that S & K Electric, Inc., isengaged in commerce within the meaning of Section 2(6)and (7) of the Act:II.THE LABOR ORGANIZATION INVOLVEDLocalUnion No. 716,International Brotherhood ofElectricalWorkers,AFL-CIO,herein Union or Local 716,is a labor organization within the meaning of Section 2(5)of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsRespondent is a small electrical contractorinHouston,with approximately 12 employees. All of the stock in Re-spondent corporation is owned by Samuel Keller, presi-dent, Nancy Keller, his wife, who is also secretary-treasur-was filed on October 29, 1975, and a second amended charge was filed onDecember 8, 1975ZAt the outset of the hearing, President Keller was advised that the Re-spondent could be represented by counsel. He stated, however, that thedecision had been made that he and Mrs Keller would represent the Re-spondent Cf.Local Union 742, United Brotherhood of Carpenters and Join-ersof America (J L Simmons Co) v N L R B,377 F 2d 929, 930(C A D C . 1967), cert denied 389 U S. 843 (1967)226 NLRB No. 76 S & K ELECTRIC, INC.er, and one of their children. Early in October 1975,3 theUnion began its organizational activity. In a consent elec-tion held by the Board on October 24, all 10 of the validvotes counted were for the Union.4In a letter to Respondent, `dated October 7, the Unionclaimed to be the majority representative and requestedrecognition as the employee bargaining agent. In the fol-lowing week, six of the employees were given very fewwork assignments. The General Counsel contends that dur-ing that week they were discriminatorily suspended. Subse-quent to the union victory in-the election, Respondent dis-charged six of its employees: The General Counselcontends that the terminations were discriminatory. Theseallegations are denied by Respondent, who claims the em-ployees in question were either laid off for lack of work ordischarged for cause.The Motion for Summary JudgmentCousel for the General Counsel presented 10 witnessesin support of the allegations in the complaint. They wereexamined and cross-examined at length. Almost all of thistestimony related to the actions and conduct of PresidentSamuel Keller during the period in question. Respondentcalled five witnesses to the-stand. Only two, Nancy S. Kel-ler and Bill Howard, testified as to any issue involved inthe case and then only briefly.' Nothwithstanding the factthat President Samuel Keller was intimately involved in theevents out of which all of the allegations in the complaintarose, he did not take the stand. When the General Coun-sel sought to call him as a witness, he refused. He alsoobjected to the admission in evidence of his sworn affida-vits given in November 1975.In their brief, counsel for the General Counsel havemoved for summary judgment on the ground that they pre-senteda prima faciecase, that the burden of going forwardthereafter shifted to Respondent(National Automobile andCasualty Insurance Co.,199 NLRB 91, 92 (1972) ), thatSamuel Keller's refusal to testify leaves the testimony ofthe General Counsel's witnesses uncontradicted and unde-nied, and that, for this reason summary judgment shouldbe granted. There is merit to this-position and the GeneralCounsel's motion is now granted.Ohn Industries, Inc.,Win-chester Repeating Arms Company Division,86 NLRB 203,218-219 (1949); Rules and Regulations of the Board, Series8, as amended, Sec. 102.44(c).On the other hand, since the Board may not agree withthe aforesaid ruling, the following findings are now madeto expedite the Board's consideration of this case should itchoose to decide this matter on the merits.3All dates hereinafter are for the year 1975 unless otherwise noted.4 The Employer challenged the b4llots of Shirley Johnson and David Mayon the ground that both had been discharged and were no longer eligible tovote. The General Counsel contends in the present case that at that timethese two individuals had been discriminatorily suspended by Respondent5The other three witnesses were William G Mohr, an employee, andunion representatives James P. Douglas and Harry L Bokemeyer Respon-dent sought to question these witnesses as to events which occurred subse-quent to the period involved in the complaint in the case at barWhenobjections to this line of inquiry, voiced by the General Counsel, were sus-tained,Respondent asked no further questions of them443B. The Alleged Violations of Section 8(a)(1) and (3) of theAct; Findings and Conclusions in Connection Therewith1.The status of Bill HowardThe General Counsel contends that Howard was a su-pervisor within the meaning of the Act at all times materialto this case. Samuel Keller stated at the hearing that How-ard was a "lead journeyman" and a "foreman," but not asupervisor within the meaning of the Act.The record is replete with testimony which establishesthat, in June, President Keller told the employees that hehad promoted Howard to the status of a supervisor andthat thereafter the latter was so regarded by the employees.There was credible undenied testimony that, subsequentthereto, Howard gave assignments and orders daily, that hetold employees when there was no work, that he directedthe electricians on their jobs, that he criticized their work,and that he did not normally use tools or work with hishands. He had a desk in the shop lunchroom which theemployees commonly referred to as his "office." At the endof each month he conducted meetings in this room whichall of the electricians had to attend. The employees report-ed problems to him, and he himself testified that during themonth of October he spent most of his time "traveling be-tween jobs and shooting trouble calls." Howard deniedbeing on a salary, but employee Jack E. Young, Jr., credi-bly testified that during the summer of 1975 Howard toldhim that he was on a salary. In any event, Howard testifiedthat he was paid $6.15 an hour. At the time, insofar as therecord indicates, this was approximately $1 an hour morethan the highest paid journeyman electrician was receiving.There was also evidence that Howard had the power todischarge and that he exercised it. Thus, employee Berrytestified that, on one occasion during the summer, Howardbecame incensed at something which had occurred on ajob where both Berry and a colleague were working, where-upon Howard told the two employees they were dischargedand took them back to the shop where they were giventheir final paychecks. Only after Berry appealed to Presi-dent Keller was the discharge order set aside and the em-ployees reinstated. Berry's testimony in this connectionwas credible and it was not contradicted by Howard whenthe latter was on the stand. Finally, Business Agent JamesDouglas testified that, during the month of October whenhe was at Respondent's premises, President Keller referredto Howard as his "shop foreman" and his "shop superin-tendent." In view of the foregoing findings, all of which arebased on credible and uncontradicted testimony, it is nowfound that at all times material herein ^ Bill Howard was asupervisor within the meaning of the Act.2.The outset of the Union's campaign and theEmployer's responseOn October 6, James P. Douglas, assistant businessagent and organizer for Local 716, met with about nine ofRespondent's employees at the union hall. These were TomCalvin,Michael Green, James Holcomb, Randy Irwin,Shirley Johnson,DavidMay,MichaelMills,MichaelSholt, and Jack E. Young, Jr. All of those present signed 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorization cards. The following day, Douglas wrote' aletter to Respondent. wherein he requested that Respon-dent recognize and bargain with Local 716.On the afternoon of October 9, when the employeescame back to the shop from their various jobs, PresidentKeller 6 approached several of them, including David May,and demanded to know "who's been talking to the Union."All of those present gave him a noncommital response andleft for their homes.On October 8, the Union filed a representation petition(Case 23-RC-4300) wherein it sought to represent a unitmade up of the electricians at Respondent's shop. On Oc-tober 10, as the employees returned from work, Keller or-dered them all to attend a meeting in the lunchroom duringwhich he expanded at length on his views as to what wouldhappen if the Union won such an election. Employee John-son testified that at the outset of the meeting "[Keller]wanted to know who it was who wanted the union in" andemployee Young testified that Keller questioned all ofthem as to how they were going to vote. When most of theemployees hedged in answering, Keller wanted to know ifthey were for the Union, or were they for "S & K all theway?" as he put it. Keller accosted employee Irwin, one ofthe first to arrive, showed him the Union's request for rec-ognition, and asked -him what he knew about it. He thenadvised "Irwin not to sign an authorization card, and toldhim that if the Union won the election Irwin would lose hisseniority and would be delayed 2 years in securing his jour-neyman's license.' Employee May testified that Keller toldthem that seniority counted for everything in a union shopand that, if the Union won, most of them would be out ofwork. According to May, Keller stated that under a unioncontract "anybody down . . . at the union hall who want-ed our job could simply ask for it. And they would have itand we would be put out on the street." May testified thatat this point Superintendent Howard joined in the conver-sation and stated that under a union contract, May, whodid not have much experience, "would be considered atemporary employee and, therefore, very unstable in [his]job." Employee Johnson, an apprentice electrician whowas attending electrician's training at a school conductedby the Associated Independent Electrical Contractors ofAmerica (hereinafter AIECA), testified that Keller told herthat the Union would not permit her to both work and goto school, and that, union members would come in and"take our jobs away from us. And since we didn't havemuch experience, we'd lose our jobs." According to em-ployeeMay, before concluding the meeting, Keller toldthem that if the Union came in "he would close his doors.He would shut his doors before he would go union .. .The testimony of the employee witnesses set forth abovewas credible, uncontradicted, and undenied.On Saturday, October 11, Keller telephoned Douglasand asked that a union representative meet with the em-ployees at S & K. Douglas agreed to be at the shop thefollowing morning.Douglas and an assistant, Donald E. McKnight, arrived6Hereinafter, unless specifically noted otherwise, when the name Kellerappears it will denote President Samuel KellerIrwin was then an apprenticeat the S & K headquarters at 7. a.m., October 13. Kellertook them into the lunchroom. There, Douglas spoke tothem briefly and-then solicited questions. Employee John-son asked Douglas whether it was true, as Keller had toldthem the previous week, that if the Union secured a con-tract, the employees with the least' seniority would losetheir jobs. Douglas told her that this was not true and thatthe advent of the Union would not jeopardize those withthe least experience. Keller thereupon became involved ina heated argument with Douglas on the matter. Accordingto employee Calvin, Keller told the employees that,-where-as they were then regularly working 40 hours a week, "if wedecided to go Union . . . we would probably find our-selves . . . on the bench ...." and Mrs. Keller, who,wasalso present, reiterated that under the existing arrange-ments the employees had been "working 40 hours .. .since at least the first of the year." Keller then began ques-tioning Douglas as to the Union's position on layoff proce-dures, whereupon Douglas asked whether S & K intendedto lay off any employees. Keller answered that he intendedto lay off the whole shop and added that none of his em-ployees were "worth a damn." 8 Then Keller referred toemployees Tom Calvin and Carl Morgan as being the onlyJourneymen he had and Mrs. Keller added the name ofemployee Jack Young, whom she described as "one of thebest men in the shop." 9At this point in the meeting Keller manifested his indig-nation with the employees in general and declared thatfrom that day forward they would be losing all their bene-fits.When Douglas inquired as to what he meant, Kellertold him and the assembled employees that he was refer-ring to their vacation privileges, free uniforms, insurance,and everything else. Keller indicated his vexation withJohnson's questions about the problems in the shop anddeclared to her "Little girl, from now on, you're losing allbenefits, and I'm not paying for your school." 10 Douglasthen asked whether Keller would consider signing a con-tract with Local 716 and the latter replied in the negative.With that, the business agent announced that there was nouse discussing the issues any further at that time and left.3.The suspensionsAll of the employees proceeded to their assigned jobsthat day and completed them. The following day, however,when several of them reported at the usual time, Superin-tendent Howard told them there was no work available.Employee David May was notassignedany jobs that week,although he had been working regularly on a project at thePizzaInn on BellaireBoulevard which hadnot been com-pleted. Employee Michael W. Mills worked on October 13,but when he reported to the shop the nextmorning Super-intendent Howard told him there was no work available.8The quotation is from Douglas'credible, undenied testimony.9 This finding is based on the credible;undenied testimony of JamesDouglas, Jack Young,and MichaelShott. Although Mrs.Keller was on thestand and was questioned about thismeeting,she never denied having madethe laudatorycommentsabout Young which theabove-named witnessesattributed to her.1° This last wasa reference to an arrangementwith Johnson wherebyKeller had promsed that S & K would pay two-thirds of the $I50 tuition feeat the AIECA school for apprenticeelectricianswhich shewas attending S & K ELECTRIC, INC.Although he reported each, morning for the rest of theweek, he received no further assignments from Howard.He credibly testified that he talked with the constructionsuperintendents at the jobs where he had been engaged upto that time and found that work was still to be done atthose sites.Employee Michael L. Shott had been workingon the wiring of San Juan Pools for some while prior to theweek of October 13. Shott finished out the day after themeeting onthe latter date, but on reporting each day forthe rest of -the week Howard told him on each occasionthat therewas no work available. NotwithstandingHoward'scomments,Shott credibly testified that eachmorning he saw several work orders on his clipboard andat thesame timethere were invoices to wire additional SanJuan Pools stacked on Howard's desk.Employee Shirley Johnson worked for the balance of theday after the meeting on October 13. She was a new em-ployee who had been hired at a rate of only $2.25 an hour.On October 3, Keller had promised that a raise would beon hernext check. When Johnson returned to the shop atthe end,of the shift on October 13, she was met by an irateKeller who thrust her weekly paycheck at her with thecomment"We decided not to give you your raise." WhenJohnson inquired as to the reason, he told her "Because ofyour union." It For the rest of the week, notwithstandingthe fact that she reported to the shop each morning, shewas not sent out on any work assignments. Employee JackYoung was a journeyman electrician and one of the mostsenioremployees on the crew. After the meeting on Octo-ber 13, Young worked the rest of the day, but he was givenno further work for the balance of that week. Young credi-bly testified that on October 15, after being told by How-ard that there was no work for him, he and Johnson, whowas hishelper, went to the school where they had beenperforming installation work and found that the customerwas complainingbecause S & K had sent no one out tocomplete the job.During the week of October 13 and at the same time thatthe Respondent was not sending the above-named employ-ees towork on projects where previously they had beenassignedregularly,Keller and Shop Superintendent How-ard found it necessary to go to work themselves at severalof the jobsites. Thus, employee Pat Berry, credibly testifiedthat, during that week, he served as Keller's helper on vari-ous assignments.According to Berry, Keller told him thatS & K was so far behind on the work projects that he'hadto go out on the jobs himself. Berry testified that on one ofthose days Keller asked him "Who started all this businessabout the Union?" According to Berry, he informed Kellerthat "[employee] David May had, approached me back inJune or July." Employee Calvin credibly testified that onOctober 17 he discussed the prospect of a raise and the useof a different truck with Superintendent Howard. The lat-ter referred him to Keller. On returning-to the shop thatafternoon Calvin discussed the likelihood of a wage in-crease with Respondent's president. The latter told himthat, notwithstanding his earlier promise, he could do noth-ing for Calvin then because of the pending representation11The quotations in this and the preceding sentence are from the credible,undenied testimony of Johnson445election.At the same time, Keller assured Calvin that hecould have his choice of trucks to use in his work. Kellerthen questioned Calvin as to whether he had been contact-ed by the Union. When the employee answered in the affir-mative, Keller became very intemperate and declared thathe felt that "he'd been sold out by his employees." Then heturned on Calvin and told him that he (Keller) had con-tacted the AIECA and given that organization the nameand social security number of every employee at S & K sothat the latter organization could blacklist everyone of theS & K employees. According to Calvin, Keller then toldhim, that "You'll never work for another [open] shop here[inHouston]." Calvin testified that, in concluding theirconversation, Keller told him that he had established hisbusiness and kept it operating with what he described as"rat" or nonunion employees; and that he would continueto do so,On October 17, a Friday, the next regular payday at theshop, all of Respondent's employees received layoff noticesalong with their paychecks. Then, on October 18, Respon-dent notified all of the employees except David May toreturn to work the following Monday morning.Conclusions With Respect to the Alleged DiscriminatorySuspensionsThe General Counsel alleged that on October 10, andduring the week thereafter, Respondent discriminatorilysuspended Johnson, May, Mills, Shott, and Young.12 Re-spondent denied this allegation and at the hearing Mrs.Keller asserted that lack of work was the cause of theseemployees being off the, job. Nevertheless, at the meetingon October 13, both Keller and his wife boasted of thesteady employment which the employees had had duringthe preceding year. At that time, assignments had alreadybeen made for the day and the employees completed theshift.For the balance of-the week, however, theKellersprofessed that no work was available. Thisdefense wasbelied by the credible and undemed testimony that bothPresident Keller and Superintendent Howard had to go outon several jobs after October 13 and work with their tools,and the further testimony, set forth above, that the projectson which May, Mills, Johnson, Shott, and Young had beenworking were still unfinished at the end of that week. Onthe morning of October 13, President Keller displayed ex-treme bitterness with the prounion sentiment he discoveredamong his employees and he threatened them with loss ofall their fringe benefits and other penalties if the Unionwon recognition. That afternoon, when employee Johnsonreturned to the shop and inquired as to the reason herlatest check did not reflect a promisedraise,'Keller told herthat the increase was being denied "Because of yourunion." Respondent offered no satisfactory explanation forthe sudden suspension in the work opportunities for theabove-named employees during the rest of that week. In12 The General Counsel also alleged that employee Michael C Green wasdiscriminatorily suspended during this same week However, neither Greennor any otherwitness gaveany testimony that would sustain thisallegation.Employee Tom Calvin testified that Green was workmg^ during the week ofOctober 13. Consequently,insofar aspar 8 of the- complaint refers toGreen, it will be dismissed. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDview of the facts set forth above, it is now found that Re-spondent intentionally and discriminatorily withdrew em-ployment from Johnson, May, Mills, Shott, and Young be-cause it knew, or suspected, them to be union supporters,and that it did so for the purpose of intimidating andcoercing them in the exercise of their rights under the Act.In so doing, Respondent violated Section 8(a)(3) and-(I).4. The representation electionBusinessAgent Douglas and Norman White,an assis-tant business agent, arrived at Respondent's shop at 7 a.m.on October 24, where they found-all the employees presentand ready to cast their ballots. Keller immediately engagedthe union representatives in an argument with the declara-tion that they were trespassing on his property. Kellersought, unsuccessfully, to have thebusinessagents exclud-ed from the area. At this point Gail Hitchcock, the Boardagent who was to conduct the election, arrived and set upthe voting booth. Douglas announced that David Maywould act for the Union as its observer. Keller objected onthe ground that May had been fired and was no longer anemployee.He alsoprotested the presence of Shirley John-son on the same ground, and asserted that neither May norJohnson should be permitted to vote. The Board agent an-nounced that both could vote challenged ballots and theelection was then conducted. As found earlier, of the 12votes cast, 10 valid votes were for the Union and the bal-lots of May and Johnson were impounded as challenges.After the election, Douglas asked Keller for a date onwhich negotiations for a contract could begin. Keller de-clined to answer and told him that any further communica-tions would have to be handled through Respondent's at-torney.Keller then announced that there would be nowork for anyone that day and that no trucks would begoing out. Subsequent to this announcement, Keller or-dered everyone off his property, followed the employeesout to the parking lot, and stayed there until they had leftthe premises.5.Aftermathof the electiona.The restrictive work rulesIn compliance with Keller's orders, the employees re-mained away from the S & K shop on October 24 until latein the afternoon when they returned at the regular quittingtime, to secure their paychecks. Superintendent Howardand Mrs. Keller were waiting for them. After the employ-ees received their checks, Mrs. Keller handed each of thema copy of what was captioned "Rules of Conduct of Em-ployees of S & K Electric, Inc." At the hearing, Mrs. Kellerand Howard testified that these were work rules which hadbeen in effect for several years. However, employee Berrycredibly testified that the first three rules on the list werecompletely new to him and to the other employees presentwhen Mrs. Keller distributed the copies on October 24.Thus, the last part of rule 1 forbade employees'from leav-mg the job before 4:15 p.m. Berry credibly testified thatuntil that date there was no specified time that an employ-ee had to leave his job, as long as he returned to the shopby 4:30. Rule 2 provided that the lunchbreak would befrom II.30 to 12. According to Berry, until then there hadbeen no specified time for a lunchbreak and thetime for itwas left to the discretion of the journeyman on the job.Rule 3 required that the employees would have to reportforwork in time to get the trucks out by 8 a.m. Berrytestified that, at least from the date when he had been hiredin June, he and the other employees had been reporting forwork at 7:30. Mrs. Keller also reiterated a recently promul-gated rule banning the parking of motorcycles on thepremises and told the employees that motorcycles wouldno longer be allowed inside the shop and that cars couldnot be parked in front of the building.Earlier that week the employees had been told that whenon the job they could not use the company trucks to go toa restaurant for lunch. At this meeting, Mrs. Keller told theemployees that they could use their trucks'for that purpose.The following Monday, however, Superintendent Howardtold several of the employees that 'they could not use theirtrucks for that purpose and that they were not to leave thejob during the lunch period .'Employee Mills credibly testi-fied that on that day Howard told him and his helper thatif they violated this rule they would be terminated.Mrs. Keller concluded the meeting on the afternoon ofOctober 24 with thedeclaration that if the employees hadany questions they would have to take them up with theirunion steward.b.The discharges(1)David MayAfter the layoff of October 17, all of the employees wererecalled to work on the next regular workday except DavidMay. Shortly before the layoff, Keller had heard fromemployee Berry that May had been the first member of thework force to approach Berry about the Union and that hehad done so the preceding summer. On October 20, Mayreturned to the shop and announced to Keller that he wasready for work. Keller told him that he had been laid offand that there was no work for him. May testified that, ashe turned and was about to leave thepremises,Kellershouted after him "Don't come back." May thereuponcontactedBusinessAgent Douglas. The latter immediatelysentRespondent a telegram protesting May'sterminationand stating that May would be theunionobserver at theforthcoming election, then scheduled for October 24, thefollowing Friday. On the afternoon of October 21, Superin-tendent Howard sent a message to May informing him thathe could return to work the next day. On themorning ofOctober 22, May telephoned Respondent's office and toldthe secretary that he had a temporary job at themoment sothat he could not return to S & K for a couple of days, butthat he would report on October 24. As found above, onthe latter date, when May appeared and endeavored to actas the union observer, Keller protested that May was ineli-gible because he had been discharged. Thereafter, May wasamong the , other employees who were ordered off thepremisesimmediately after Keller learned that the Unionhad won a unanimous victory. Subsequent to the electionhe was never recalled to work. Other thana general denial S & K ELECTRIC, INC.447of the allegation in the complaint that May had been dis-criminatorily terminated, Respondent offered no explana-tion for his dismissal. On the basis of the findings set forthabove, particularly the extreme union animus displayed byKeller from the time he learned that the Union had won afollowingamonghis employees, the knowledge which Kel-ler had gleaned from employee Berry in mid-October thatMay had been one of the early union advocates, and thelack of any explanation for his termination, it is now foundthatMay was discriminatorily discharged and that by thisaction Respondent violated Section 8(a)(3) and (1).13(2) Shirley Ann JohnsonJohnson was hired by Respondent as an apprentice elec-trician on August 26, at $2.25 an hour. At the time she hadjust enrolled in a training course for apprentices which wassponsored by AIECA, the tuition for which was $150. Sheasked Keller if he would pay any part of that amount andhe assured her that S & K would pay two-thirds of the bill,or $100. Employee Tom Calvin, who -came to work forRespondent on September 29, credibly testified that at thetime he was' hired, Keller told him that he had a youngwoman working for him and that he "was very pleasedwith her.... That she had done so well that he was pay-ing for her schooling." Johnson was the only woman work-ing as an electrician for Respondent.As has already been found, at the meeting on October13, after a question from Johnson precipitated a conflictbetween Keller and Business Agent Douglas, Keller turnedon Johnson and told her "Little girl, from now on, you'relosing all benefits, and I'm not paying for your school." Atthe end of that workday, Keller told Johnson that shewould, not get a promised raise and that he was taking thisaction-"Because of your union." As has been found earlier,during the rest of that week Johnson, along with severalother employees, was discriminatorily denied any work as-signments. On October 17, when she came in to get herpaycheck, Keller told her that she owed him for the tuitionwhich he had advanced on her schooling and that he want-ed the money immediately. That same day Johnson wasgiven a layoff notice.Johnson credibly testified that the following events tookplace during the period from October 20 to October 27:About 6:45 a.m. on October 20, she received a telephonecall from Keller who told her that, notwithstanding- thelayoff notice she had received the preceding Friday, shewas due at work immediately. It was about a 45-minutedrive from her home to Respondent's shop. In order toreach the shop most expeditiously, she left her home with-out having breakfast or preparing her lunch. On arriving atthe shop Howard ordered her to accompany him on thetruck to a jobsite. When they arrived there he assigned her13 Superintendent Howard testified on direct examination that in Septem-ber he had asked Keller to take May off a job and replace him with anotherhelper because of dissatisfaction with his work On cross-examination, how-ever, Howard acknowledged that this incident had occurred during the firstweek of May's employment This, of course, would have been early in June.There was nothing in the record to indicate that he had been an unsatisfac-tory employee at any time during the succeeding 5 months that he workedfor Respondentto dig a cable trench. After she completed it, he told her theditch had been dug in the wrong place and that the workhad to be redone. in another location. After she had com-plied with this order, Howard informed her that anothermistake had been made and that she would have to redigthe trench in the original position. 14 The weather was ex-tremely warm, with the temperature in the 90's, and-How-ard had no water supply at the site. That,evemng Johnsonbecame ill from what she felt was either heat exhaustion orsunstroke and she did not report for work the next morn-ing. The following day her husband telephoned the shop toreport that she would be unable to work because ofillness.She voted in the election on October 24, and, as foundabove, Keller challenged her ballot on the ground that shewas no longer an employee.When Johnson reported for work on the following Mon-day,Keller told her that she would have to produce adoctor's excuse for her absence. When she protested thatthis had not been the rule previously -and that she knewthat, on an earlier occasion, employee Mills had not need-ed a medical statement after being out sick, Keller told her"Well, you're different. You need one." Then, with refer-ence to her claim that earlier practice did not require adoctor's statement to document an absence, Keller com-mented that "That wasbefore."(Emphasis supplied.) Hedid not elaborate as to the full significance of this observa-tion.About noon that day, Keller came to the jobsite andordered- Johnson to accompany him back to the shop.When she arrived there, he told her that she was fired andto get off his property. Before leaving, she asked him if hethought that she was the one that started the union cam-paign among his employees. Keller's response was "Youare darn right. I got your number, lady. You are the one."Johnson commented that he was wrong, that, in fact, shewas one of the last to loin. With that she turned and left.Other than to deny that Johnson had been discriminato-rily dismissed, Respondent offered no evidence to contra-dict the foregoing findings. On these factsit isnow foundthat Johnson was terminated because of her union activi-ties and in violation of Section 8(a)(3) and (1) of the Act. Itisfurther found that Respondent also discriminatedagainst her in violation of the same provisions of the Act,when Keller refused her the promised raise on October 13,"because of [her] union," and when he rescinded his origi-nal promise to pay $100 toward the cost of her tuition atthe AIECA school for apprentices.(3) Tom CalvinKeller hired Calvin on September 29 as a journeymanelectrician at the rate of $5 an hour with the promise of araise in the near future if he proved satisfactory. He had 22years' experience as an electrician and had worked in- Flor-ida immediately before coming to Houston and applyingfor work at Respondent's shop. As a result, he did not havea journeyman's license from the City of Houston at thetime he went to work for Respondent. Calvin credibly testi-fied that, at the time he, was hired, Keller told him that he14 Employee Mills testified that that afternoon when he and Howard werelooking over the site, Howard made the derisive comment that "Shirley[Johnson] would know how to dig a ditch by the end of the day " 448DECISIONSOF NATIONALLABOR RELATIONS BOARDwouldsecurea Houston license for him and that, in themeantime,Calvin could work on jobs located outside thecity where a Houston license was not needed.On the first workday after the election, when Calvin re-ported to the shop, Superintendent Howard told him thatsincehe did not have a journeyman's license he would onlybe allowed to work'as anapprentice at $3.50 an hour. Cal-vin then departed for the Inspection Division of the Hous-tonDepartment of Public Works. He found the officeclosed that day because of a city election. However, hereturned the following morning, paid the license fee, andsecured a receipt indicating that he had done so. -He thenwent back to the S & K shop where Keller told him that hecould come to work the next day. The following morning,October 29, Calvin reported to work and was getting readyto load his truck when Howard announced that Kellerwanted to meet with all The emloyees. When the crewsgathered in the lunchroom, Mrs. Keller reviewed the newrules of conduct again. In connection witha ruleon the useof equipment, Calvin complained that there was a ladderon histruck thatwas unsafeand which he would not allowhis helpers to use. Keller broke into the conversation tostatethat if Calvin "didn't like the way he operated hisbusiness, that [Calvin] was fired, to get out ...." Employ-ee Pat Berry who was present at this meeting testified cred-ibly, and without contradiction, as to this incident thatKeller told Calvin "I trusted you, Tom. You said you weregoing to help me out when this deal was over. If I neededmen, youwere goingto get them, bring them from'Florida,if'I had to have outside help. You'told me you were goingto vote nonunion and that you were S & K all the way. Ican'teven trust you :...According to Berry, Calvinthen said something to Keller and at that point "Sam [Kel-ler] flared up . . . and told Tom he was fired." Other thana general denialin the answer that any employee had beendiscriminatorily terminated, Respondent offered nothingto rebut the General Counsel's allegation that Calvin wasdischarged in violation of the Act. On the foregoing find-ings, it isnow found that Keller -dismissed this employeeout of pique and anger when he concluded that Calvin wasidentified with the Union. In so doing, Respondent violat-ed Section 8(a)(3) and (1) of the Act.(4)Mills, Shott, and YoungMichael W. Mills was a journeyman electrician with al-most 6 years' experience. He was employed by Respondentinmid-June at the rate of $5.50 an hour. He signed anauthorization card along with the rest of the employees andvoted in the election on October 24. The day before theelection Superintendent Howard asked him whether he haddecided how he was going to vote. Mills testified that hetold Howard that he was not going to vote "because Sam[Keller] didn't care about us, and why should we careabout him."Mills returned to work on the Monday after the election.The following day he was off because of illness. On Wed-nesday, October 29, when he reported for work, Howardsent him in to Keller's office- where the latter told him hewas being discharged because he "messed up this job atValco," the latter being a- project on which Mills hadworked briefly along with several other employees.When on the stand, Superintendent, Howard referred tothe Valco project only casually. According to Howard, dueto faulty wiring on that job, an employee of the buildingowner had received an electrical shock. Significantly, in histestimony, he did not attribute the accident to Mills' work.Employee Calvin testified that the day before the accidentin question he had been on the scene and had found that acrew working under Howard's immediate supervision hadmade a mistake when installing the main distribution pan-el.Calvin credibly testified that he called this to the atten-tion of Keller, and that the latter agreed that Howard hadmade a mistake. According to Calvin, Keller told him that,notwithstanding this discovery, in the interests of expedit-ing the Company's progress on the contract, the mattershould be ignored. The next day a maintenance man re-ceived an electrical shock when installing an air-condition-ing unit. Employee Berry credibly testified that after thisaccident he and Tom Stastny,-one of the journeymen, wentto the scene and corrected the mistake which had beenmade in the initial installation. Calvin's testimony wascredible and was corroborated in substantial measure byBerry. Obviously, Howard's testimony did not support thecharge that Mills had "messed up the Valco fob." And, ofcourse, Keller, who originally made this allegation, did nottestify at all.iMichael L. Shott was first employed in mid-June 1975 asan apprentice electrician at $4.50 an hour. In September hereceived his journeyman's license and thereafter Kellergave him a 25-cent-an-hour increase. He signed an authori-zation card on October 6 and voted in the election. On theMonday after the election- Shott reported to work and wasassigned a job. He took the truck that had been designatedfor his use and proceeded to the site. Almost immediatelyhe started having transmission trouble and had difficultyshifting gears. Shott thereupon returned, to the shop andreported to Howard on the problem he^was having' With thetruck.The shop superintendent then' told Shott that hecould work with him for the balance of the day and the'twoof them left for 'the'jobsite. Less than' 2 hours later Kellertelephoned the job and ordered that Shott report to hisoffice.When the employee did so, Keller asked him if heplanned to pay for the repair ofthe truck. When Shottanswered in the negative, Keller told him he was fired."The employee left the premises and was never recalled byRespondent. At the hearing 'Respondent offered no evi-dence as to the incident which preceded Shott'sdismissaland it made no effort to establish that the employee'wasresponsible for any mechanical breakdown of the truck inquestion.Jack E. Young, Jr.,' was a journeyman electrician whohad been working for Respondent about, 18 months at thetime of his termination. He had started at $3.75 an hour. InOctober 1975, as a result of successive wage increases, he15 Shott credibly testified that once before, during ,the preceding August,the truck he was driving broke down and Keller told him that he was firedunless he paid to have it repaired. The next day, however, when Shott re-ported for work, Keller told him not to worry, and that "he was sorry thathe blew up " S & K ELECTRIC, INC.was receiving $5.25 an hour. Along with the rest of theemployees in the shop he signed an authorization card. Theday after the meeting on October 13, during which Mrs.Keller referred to him as "one of the best men in the shop,"he was discriminatorily suspended, as found earlier and didnot work the rest of the week. The next week and immedi-ately before the election, Young worked several days.However, on October 22, Keller called him into his officewhere he accused Young of leaving his jobsite early, ofspeeding while driving his truck, and of doing unsatisfac-tory work. Young denied all of these charges. It was thefirstoccasion in his employment with Respondent thatKeller had ever complained about Young's performance.On the morning of October 27, Young was working byhimselfat a jobsite where several other employees, includ-ing Shirley Johnson,werealso engaged. During the middleof the morning Young telephoned Keller to report that hisladder and drill were defective and unusable. About 1:30p.m. Keller arrived at the site, ordered Johnson back to theshop, and told Young that if he could not do any betterthat he, too, shouldreturn.After Young arrived at the shopand unloaded his tools, Keller told him that he dislikedYoung's "attitude" and threatened to knock himagainstthe wall. At that point, Young left thepremisesand did notreturn.l6At the hearing, Superintendent Howard testified thatsubsequent to Young's departure the truck assigned to himhad to be overhauled because syrup had been poured inthe motor oil. When called in rebuttal, Young credibly tes-tified that he had never tampered with the truckin ques-tion.As found above, Respondent's answerdenied the Gener-alCounsel's allegationthatMills, Shott, and Young hadbeen discriminatorily discharged. At the hearing, Mrs. Kel-ler testified thatcustomershad complained about some oftheir work, and Howard testified about lack of work andvarious other difficulties in the shop during the period inquestion.However, neither of them offered specific testi-mony as to any shortcomings on the part of the threeabove-namedemployees. President Keller, who, during hiscross-examinationof these employees, attributed their ter-minations to unsatisfactory work, refused to take the standand would not testify under oath.The burden of proving its affirmative defense was onRespondent.Cashway Lumber, Inc.,196 NLRB 1135, 1137(1972);InternationalUnion,United Automobile, Aerospaceand Agricultural Implement Workers of America (UAW) v.N.L.R.B.,459 F.2d 1329 (C.A.D,C., 1972). This, it utterlyfailed to do. Consequently, on the findings set forth above,it is now found that, Mills, Shott, and Young had had verysatisfactory employment records and that Young, in partic-ular, was considered by Respondent as one of its best elec-tricians. It is evident on the record here that their suddendecline inRespondent's esteem occurred when Keller con-cluded that they were interested in the Union. After theelection onOctober 24, when Keller realized that all ofthem had helped to give Local 712 aunanimousvictory, he16 It is nowfound thatKeller's conductwith respect to Young constituteda constructive dischargeof the employeeMallory Capacitor Company, ADivisionof P. R Mallory & Co, Inc,169 NLRB 42, 43-44 (1968)449determined to rid the shop of the union adherents. It isnow found that Respondent's asserted reasons for their dis-charges were pretextual and that the real motive for thetermination of these three employees was their identifica-tion with the Union. In taking this action, Respondent vio-lated Section 8(a)(3) and (1).C. The Independent Violations of Section 8(a)(1)On the foregoing facts, it is found that Respondent en-gaged in violations of Section 8(a)(1) of the Act by thefollowing actions and conduct of President Keller: (1)Hisquestioning of employee May on October ,9 as to "who'sbeen talking to the Union." (2) On October10: his ques-tioning of employee Irwin as towhat the latter knew aboutthe correspondence Respondent had received from theUnion; his questioning of other employees as to "who itwas that wanted the union in?" and his furtherquestioningof the employees as to how they were going to vote in theelection; his statement to employee Irwin that Irwin shouldnot sign an authorization card, and that if the Union wonthe election Irwin would lose his seniority and be delayed 2years in securing a journeyman's license;his statementthat,under a union contract seniority counted for ev-erything and that, if the Union won, most of them wouldbe out of work; his statement that under a union contract"anybody down ... at the union hall who wanted our jobcould simply ask for it . . . and we would be put out on thestreet";his statementto employee Johnson that the Unionwould not permit her to both work and go to school andhis statement to employee May that if the Union came in"he would shut his doors before he would go union." (3)On October 13: His statement to the employees that where-as they had been working 40 hours a week "if the shopdecided to go Union . . . we would probably find our-selves sitting ... on the bench...... ; his statement toemployee Johnson that he was, cutting off all her benefitsand would not pay her tuition at the AIECA school; hisdeclaration to the rest of the employees that hewas, cuttingoff all their benefits; and his statement to employee John-son later that day that she was notbeing given a raise"because of your union." (4) During the week of October13:His questioning of employee, Berry as to "whostartedall this business about the Union?"; and his statement toemployee Calvin that "he'd been sold out by his employ-ees" and that he had turned over to the IAIECA the nameand social security number of every employee at S & K sothat all of them could be "blacklisted" and "never work foranother [open] shop." (5) On or about October 29, hisstatementto employee Calvin, after all the employees vot-ed for the Union, "I can't even trust you. . . . You told meyou were going to vote nonunion and that youwereS & Kall the way...." Florida Steel Corporation,223_NLRB174 (1976);M.S.P. Industries, Inc., d/b/a The LarimerPress,222 NLRB 220 (1976).Respondent violated Section 8(a)(1) of the' Act by thefollowing actions and conduct of Nancy Keller,its secre-tary-treasurer:On October 24, and immediately after theUnion won aunanimousvote of the employees in a repre-sentationelection, she institutednew and morerestrictive 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork rules for the employees, and withdrew an -existingemployee benefit by rescinding permission for them topark their motorcycles in Respondent's building,` therebyimplying that the employees were being penalized for theirunion and concerted activities.M.S.P. Industries, Inc., su-pra.Finally Respondent violated Section 8(a)(1) by the fol-lowing action of Superintendent Howard: (1) On October13, his statement to employee May that, under a unioncontract,May "would be con'sidered a temporary employ-ee, and therefore, very unstable in [his] job" (2) On October27, his withdrawal of benefits from the employees, immedi-ately after the election, by threatening them with dischargeif they used Respondent's trucks to go to lunch, in -view ofthe fact that prior to the employee vote for the Union,Respondent had freely permitted the employees to engagein this practice. (3) On that same day, his statement toemployee Calvin, whose lack of a journeyman's license hadbeen ignored by Respondent until the election, that unlessCalvin immediately secured such a license he could onlywork as an apprentice at a very substantially reduced rateof pay.-CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization within the meaning of theAct.2.By discriminating in regard to the hire and tenure ofTom Calvin, Shirley A. Johnson, David F. May, MichaelW. Mills, Michael L. Shott, and Jack E. Young, Jr., therebydiscouraging membership in the Union, the Respondenthas engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.3.By interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed in Section 7of the Act, the Respondent has engaged in, and is engagingin,unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5.The General Counsel has not proved by a preponder-ance of the evidence that the Respondent interfered with,restrained, or coerced its employees in the exercise of therights guaranteed by the Act, except by the specific actsand conduct found herein to have been violated.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that Re-spondent be ordered to cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent discriminatorily sus-pended Shirley A. Johnson, David F. May, Michael W.Mills,Michael L. Shott, and Jack E. Young, Jr., during theweek of October 13, 1975, and thereafter discriminatorilydischarged them,17 and that it discnminatorily dischargedTom Calvin on October 29, 1975, it will be recommendedthatRespondent be ordered to offer all of the foregoing.immediate and full reinstatement, without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings they'may have sufferedfrom the time of' their suspensions and discharges to thedate of Respondent's offer of reinstatement. The backpayfor the foregoing employees shall be computed in accor-dance with the formula approved in F.W Woolworth Co.,90 NLRB 289 (1950), with interest computed in the man-ner prescribed inIsisPlumbing`& Heating Co.,138'NLRB716 (1962). It will be further recommended that Respon-dent be ordered to reinstate the promotion of Johnson, asof October 13, 1975, which President Keller told her onthat date be was withholding because of her affiliation withthe Union. It will also be recommended that Respondentbe ordered to pay the $100 tuition fee, on Johnson's behalf,at the apprenticeship school of the Association of Indepen-dent Electrical Contractors of America, which Respondentdiscriminatonly withheld. In the event Johnson has alreadypaid this fee, in whole or in part, Respondent will retm-burse that employee to a maximum of $100 for such pay-ments as she has made. Finally, it will be recommendedthat Respondent be required to preserve and make avail-able to the Board or its agents, on request, payroll andother records to facilitate the computation of backpay due.As the unfair labor practices committed by Respondentare of 'a character striking at the root of employees' rightssafeguarded by the Act, it will'be recommended that Re-spondent be ordered to cease and desist from infringing inany manner upon the rights guaranteed in Section 7 of theAct.N.L.R.B. v. EntwistleMfg. Co.,120 F.2d 532, 536(C.A. 4, 1941).Upon the foregoing findings of facts, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 18The Respondent,S & K Electric,Inc.,Houston,Texas,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging,suspending,or otherwise discriminatingagainst any employee because of activity on behalf of Lo-cal Union No.716, International Brotherhood of ElectricalWorkers,AFL-CIO,or any other labor organization. -(b) Interrogatinganyemployee "concerning thatindividuals union activity,or that of other employees, in amanner constituting a violation of Section 8(a)(1) of theAct.17As found above, May was discharged on October 20, Johnson on Octo-ber 27, Shott on October 27, Young on October 27, and Mills on October2918 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. S & K ELECTRIC, INC(c) Instituting new and more restrictive work rules be-cause of its employees' membership in, or adherence to, theUnion.(d)Threatening its employees with loss of jobs or clos-ing of its business if a majority become members of, orassist, alabor organization.(e)Threatening its employees with loss of fringe benefitsand wage increases, with lack of opportunity for promotionto journeyman status, and with blacklisting, if a majoritybecome members of, or assist, a labor organization.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist any labor organiza-tion, to bargain collectively through representatives of theirown choosing, or engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protec-tion or to refrain from any or all such activities2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Offer to Tom Calvin, Shirley A. Johnson, David F.May, Michael W Mills, Michael L Shott, and Jack E.Young, Jr., immediate and full reinstatement to their for-mer jobs, or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges and make them whole in themanner setforth in the section of this decision entitled"The Remedy "(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary, or appropriate, to analyze the amount of backpaydue.(c)Rescind the restrictive and discriminatory work ruleswhich were instituted immediately after the Union won therepresentative election.(d) Post at its shop in Houston, Texas, copies of theattached notice marked "Appendix."" Copies of said no-tice, on forms provided by the Regional Director for Re-gion 23, after being duly signed by the Respondent's au-thorized representative, shall be posted by it for a period of60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 23, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint be dis-missed insofar as it alleges any unfair labor practices, otherthan as herein specifically found.19 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIX451NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in LocalUnion No. 716, International Brotherhood of Electri-calWorkers, AFL-CIO, or any other union, by dis-charging, suspending, or otherwise discriminatingagainst our employees because of their union or con-certed activitiesWE WILL NOT interrogate any employee concerningthat individual's union activity, or that of any otheremployee, in a manner constituting a violation of Sec-tion 8(a)(l) of the Act.WE WILL NOT institute new and discriminatory workrules because of our employees' adherence to a Union.WE WILL NOT threaten our employees with loss ofjobs, or the closing of our business, if a majority be-come members of, or assist, a labor organization.WE WILL NOT threaten our employees with loss offringe benefits and wage increases, with lack of oppor-tunities for promotion to journeyman status, and withblacklisting, if a majority become members of, or as-sist, a labor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form, join, or assistthe above-named Union, or any other labor organiza-tion, to bargain collectively through representatives oftheir own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutu-al aid or protection, or to refrain from any or all suchactivities.WE WILL rescind the discriminatory work ruleswhich were instituted immediately after the Unionwon the representation election on October 24, 1975.WE WILL offer Tom Calvin, Shirley A. Johnson, Da-vid F May, Michael W Mills, Michael L. Shott, andJack E. Young, Jr., immediate and full reinstatementto their former jobs, or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of pay suffered as a result ofthe discrimination against them. In addition, we willmake whole Shirley A. Johnson for the loss of paysuffered as a result of the denial of a promotion onand after October 13, 1975, and by our refusal to paytwo-thirds of the cost of her tuition at the school pro-gram conducted by the Associated Independent Elec-tricalContractors of America.WE WILL rescind the restrictive and discriminatorywork rules which were put into effect immediately af-ter the Union won the representation election on Oc-tober 24, 1975.S & K ELECTRIC, INC.